          Case 1:08-cv-01034-AT Document 658 Filed 11/02/18 Page 1 of 2




                                              November 2, 2018

Via ECF and Electronic Mail
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

                                              Re: Floyd v. City of New York, 08 Civ. 1034(AT)

Dear Judge Torres:

        On behalf of Plaintiffs in the above-entitled action, I write pursuant to Rule I.C. of Your
Honor’s Individual Rules and Procedures to request a one- week extension of the November 2,
2018 deadline for the parties’ submission of joint proposals for the Court-ordered pilot programs
to study (1) the electronic recording of DeBour Level 1 and 2 police-citizen encounters and (2)
the mandatory body-worn camera (BWC) recording of DeBour Level 1 encounters. See Dkt #
654. This is Plaintiffs’ third request for an extension on the electronic recording pilot and second
request for an extension on the Level 1 BWC recording pilot. The Court-appointed Monitor,
Peter Zimroth, has informed Plaintiffs that he does not object to our extension request.

        The extension is necessary for Plaintiffs and our experts to complete our review of the
most recent draft of the combined pilot proposal which was circulated by the Monitor team last
night. We anticipate being able to finish our review early next week and fully expect the
proposal to be ready for Court submission by next Friday, November 9, 2018. Accordingly, we
respectfully request that the deadline for court submission of the pilot proposal be extended to
November 9.

       Thank you for your time and consideration.

                                              Respectfully submitted,

                                              \s\Darius Charney
                                              Darius Charney
                                              CENTER FOR CONSTITUTIONAL RIGHTS

                                              Attorney for Plaintiffs



cc:    Peter Zimroth, Esq., and Counsel for All Parties (via ecf and email)
Case 1:08-cv-01034-AT Document 658 Filed 11/02/18 Page 2 of 2
